Filed 4/21/15 P.v. Chavez CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D066866

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCE341796)

MICHAEL CHAVEZ,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Evan P.

Kirvin, Judge. Affirmed as modified with directions.

         John F. Schuck, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         A jury convicted Michael Chavez of one count of first degree burglary (Pen.

Code,1 §§ 459/460). Chavez admitted one serious felony prior conviction (§ 667, subd.

(a)(1)), one strike prior (§ 667, subds. (b)-(i)) and five prison prior convictions (§ 667.5,



1        All further statutory references are to the Penal Code unless otherwise specified.
subd. (b)). The court sentenced Chavez to a total term of 14 years in prison, consisting of

eight years (the middle term doubled), plus five years for the serious felony prior 2 and

one year for a prison prior. The court struck the remaining prison priors.

         Chavez filed a timely notice of appeal.

         Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25

Cal.3d 436 (Wende), indicating he has been unable to identify any reasonably arguable

issue for reversal on appeal. Counsel asks this court to review the record for error as

mandated by Wende. We offered Chavez the opportunity to file his own brief on appeal

but he has not responded.

                                 STATEMENT OF FACTS

         This case arises from a burglary of room 215 at the Travelodge in El Cajon on

June 28, 2014. At that time Chavez was registered as a guest in room 208 of the

Travelodge.

         Room 215 was occupied by Braulio Ponce and his coworker Samuel. At around

9:00 p.m., Ponce went to bed. However, he left the door ajar because Samuel was out of

the room. At around 11:00 p.m., Ponce woke up when Samuel returned to the room.

Ponce discovered that his wallet and other items, including Samuel's suitcase, had been

taken.




2      The abstract of judgment erroneously reflects the five-year enhancement was
imposed pursuant to section 667.5, subdivision (b). We will direct the trial court to
amend the abstract of judgment to show that the five-year enhancement was imposed
under section 667, subdivision (a)(1).
                                              2
       Review of the surveillance video at the Travelodge showed Chavez, wearing the

same orange t-shirt and blue jeans as he did when he checked into the hotel earlier in the

day. He was seen entering room 215 empty handed and emerging a short time later with

various items, including Samuel's suitcase.

       Police arrested Chavez in his room, where they found the orange t-shirt he was

wearing when he registered and when he was observed on the video.

                                      DISCUSSION

       As we have noted, counsel has not identified any reasonably arguable issues for

reversal on appeal. Pursuant to Anders v. California (1967) 386 U.S. 738 (Anders),

counsel has identified the following possible, but not reasonably arguable, issues to assist

this court in its mandated review of the record:

       1. Whether the court abused its discretion when it denied Chavez's motion to

replace appointed counsel pursuant to People v. Marsden (1970) 2 Cal.3d 118?

       2. Whether the court abused its discretion in imposing a 14-year prison term?

       We have reviewed the entire record as mandated by Wende, supra, 25 Cal.3d 436

and Anders, supra, 386 U.S. 738, and have not discovered any reasonably arguable issue

for reversal on appeal. Competent counsel has represented Chavez on this appeal.




                                              3
                                     DISPOSITION

      The trial court is directed to amend the abstract of judgment to reflect that the five-

year enhancement was imposed under section 667, subdivision (a)(1) and forward an

amended abstract to the Department of Corrections and Rehabilitation. In all other

respects the judgment is affirmed.




                                                                  HUFFMAN, Acting P. J.

WE CONCUR:


                     HALLER, J.


                   McINTYRE, J.




                                             4